DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CHRISTOPHER SALTZBURG,
                           Appellant,

                                    v.

                              JULIE RONAN,
                                Appellee.

                              No. 4D17-3052

                              [June 28, 2018]

  Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward A. Garrison, Judge; L.T.
Case No. 50-2016-CA-014240-XXXX-MB.

   Steven Ellison of Broad and Cassel LLP, West Palm Beach, and Beverly
A. Pohl and Barbara Viota-Sawisch of Broad and Cassel LLP, Fort
Lauderdale, for appellant/cross-appellee.

  John A. Turner and Andrea Cox of Saul Ewing Arnstein & Lehr, LLP,
West Palm Beach, for appellee/cross-appellant.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.